Exhibit 10.1

 

LOGO [g767147178.jpg]    Human Resources Department

July 10, 2014

Mr. David Johnson

4959 Hillbrook Lane, Northwest

Washington, D.C. 20016-3208

Re: Offer of Employment

Dear David:

We are delighted to extend to you the following Offer of Employment at FTI
Consulting, Inc. (the “Company”). Subject to Board and Compensation Committee
approval, the terms of your employment will be as follows:

 

  1. Position. Chief Financial Officer

 

  2. Base Salary. You will be classified as a full-time, exempt, regular
employee at an annualized base salary of $650,000 per year which will be paid in
bi-weekly increments of $25,000, minus taxes and withholdings.

 

  3. Bonus Opportunity. Subject to Board approval and beginning in 2015, you
will participate in the Executive Incentive Compensation Plan (“EICP”) with
bonus opportunities set annually upon achievement of corporate and individual
goals. Your target bonus opportunity shall be 100% of Base Salary and maximum
bonus opportunity shall be 150% of Base Salary. You must be employed on the
bonus payment date to earn any such bonus. To the extent consistent with the
form of bonus payments made to other executives of the Company, your annual
bonus, if any, may be paid by paying two-thirds in cash and one-third in the
form of time-vesting restricted stock if available.

 

  4. Annual LTIP Award. Subject to Board approval and beginning in 2015, you
shall participate in the Company’s Executive long-term incentive program
applicable to senior executives (the “LTIP”) and will have an expected annual
LTIP target opportunity of $650,000, valued in accordance with the Committee
practice. The actual LTIP award granted and the terms and conditions of any LTIP
award shall be subject to the discretion of the Committee and may be settled
through cash or stock; provided that the terms and conditions of any LTIP award
shall be the same as for similar awards made contemporaneously to any senior
executive officers of the Company.

 

  5. 2014 Bonus. In lieu of participation in the Bonus Opportunity and LTIP
award for 2014 and subject to Compensation Committee approval, FTI shall provide
you with a bonus valued at a pro rata portion of $1,300,000 as of the date of
grant, which prorated bonus amount shall be determined by multiplying $1,300,000
by a fraction (i) the numerator of which shall be the number of calendar days
remaining in the period from and including the first day you commence employment
to and including December 31, 2014 and (ii) the denominator of which shall be
365 days. The bonus shall be payable 50% in the form of shares of restricted
common stock of FTI and 50% in the form of a stock option, which in both cases
shall be valued on the same basis and awarded at the same time and on the same
terms and conditions as set forth in Paragraph 6 of this Offer Letter.

 

909 Commerce Rd. | Annapolis, MD 21401

800.334.5701 telephone | 410.224.9740 fax | fticonsulting.com



--------------------------------------------------------------------------------

 

p. 2 of 11

 

 

  6. Signing Bonus. Subject to Compensation Committee approval, FTI shall
provide you with a retention package valued at $1,500,000 as of the date of
grant, which date shall not be prior to the date that you first commence
employment with the Company, which will consist of shares of restricted common
stock of FTI valued at $750,000 based on the closing share price on the date of
grant and stock options with a Black Scholes value of $750,000 based on the
Black-Scholes value set forth in the latest periodic report of the Company filed
with the Securities and Exchange Commission, with an exercise price equal to the
Company’s closing share price per share on the date of grant. These awards will
vest ratably on each of the first through fifth anniversaries of the grant
date. In the event of your termination without cause or termination by you with
good reason, (i) all unvested portions of the restricted stock award and stock
option award will immediately vest and (ii) your stock option will remain
exercisable for ninety (90) days after date of your termination; provided,
however, in no event shall any option be exercisable after the expiration date
of such stock option. All other terms, including vesting terms on other
termination events, shall be consistent with the Company’s general form of
restricted stock and stock option award agreements, as the case may be.

 

  7. Paid Time Off. You will be entitled to five weeks of paid time off
annually. Paid time off is not an accrued benefit and unused time is not rolled
over from year to year or paid out upon employment termination.

 

  8. Benefits. Effective the first of the month following your start date (or
effective that day if your start date is on the first of a month), you will be
eligible to participate in FTI’s group health benefit plan. Additionally, you
will be eligible to participate in FTI’s 401(k) plan effective immediately
following your first day of employment with the firm. More details are provided
within the Employee Benefits Summary.

 

  9. Payments on Termination of Employment.

 

  a. Termination by Company for Cause or by Employee Without Good Reason. If
Company terminates Employee’s employment for Cause or if Employee resigns
without Good Reason, Company will promptly, no later than 30 days from the date
of such termination of employment, pay to Employee:

 

  i. the unpaid amount, if any, of Employee’s Base Salary through the effective
date of termination;

 

  ii. the amount of any substantiated but previously unreimbursed business
expenses incurred through the date of termination; and

 

  iii. any additional entitlements, if any, to which Employee is entitled under
the terms of this Offer or any Company benefit plan or arrangement in which
Employee was a participant.

The aggregate of the amounts described in Section 9(a)(i) through
Section 9(a)(iii) hereunder shall be referred to in this Agreement as the
“Accrued Compensation”.

 

  b. Termination by Company Without Cause or by Employee for Good Reason. If
Company terminates Employee’s employment without Cause (defined below) or
Employee resigns for Good Reason (defined below), Employee will be entitled to
receive the following payments and benefits:

 

  i. any Accrued Compensation, which amount shall be paid in a lump sum within
30 days of the date of termination;

 

  ii. Continued payment of Employee’s Base Salary for the salary continuation
period specified below (the “Salary Continuation Period”); provided that such
amount shall be increased to one times the sum of Employee’s (i) Base Salary
plus (ii) Target bonus for the year of termination if such termination occurs
during the 18-month period after a Change in Control (as defined in the
Company’s 2009 Omnibus Incentive Plan); and

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 3 of 11

 

 

  iii. continuing group health and group life insurance coverage for Employee
and, where applicable, Employee’s spouse and eligible dependents (“Benefit
Continuation Coverage”) during the Salary Continuation Period at the same
benefit and contribution levels in effect from time to time with respect to
active similarly situated employees of Company or FTI. If and to the extent such
Benefit Continuation Coverage is not permitted by the applicable plan or by
applicable law, Employee will instead be entitled to cash payments sufficient to
reimburse Employee and/or Employee’s spouse and eligible dependents, on an after
tax basis, for the actual cost of comparable individual or other replacement
coverage through the end of the Salary Continuation Period. The group health
portion of Benefit Continuation Coverage will be in addition to and not in lieu
of COBRA continuation coverage. The Company may modify its obligations under
this Section 9(b) to the extent reasonably necessary to avoid any penalty or
excise taxes imposed on it in connection with the continued payment of premiums
by the Company under the Patient Protection and Affordable Care Act of 2010, as
amended (“PPACA”).

For purposes hereof, Good Reason shall mean

(i) a material adverse change in Employee’s title, duties or responsibilities
(including reporting responsibilities);

(ii) a material reduction in Employee’s Base Salary;

(iii) a required relocation of Employee’s principal office by more than 50 miles
from his office location in Washington, D.C.; or

(iv) any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under all applicable plans and agreements with Employee; provided that
Good Reason shall not exist unless and until Employee provides the Company with
written notice thereof within ninety (90) days of the date Employee knows or
should have known about the initial occurrence of such event, the Company fails
to cure such acts within thirty (30) days of receipt of such notice and Employee
terminates employment within thirty (30) days following the expiration of such
cure period, otherwise grounds for Good Reason on account of such occurrence
shall lapse.

For Purposes hereof, the following events constitute Cause: If Employee

(i) is convicted of or pleads nolo contendere to a felony;

(ii) commits fraud with respect to, or misappropriates any funds or property of,
the Company or any affiliate, customer or client of the Company;

(iii) engages in any act or omission which is in material violation of any
material policy of the Company;

(iv) engages in willful material misconduct or gross negligence in connection
with the performance of his duties;

(v) substantially fails to perform his material duties after written request for
such performance from the Board;

(vi) continues to fail to reasonably cooperate in any audit or investigation
regarding the Company or its business practices after written request for such
performance from the Board; or

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 4 of 11

 

(vii) engages in any material misconduct that significantly adversely affects,
or is likely to significantly adversely affect, the business or reputation of
the Company. Employee’s termination for Cause will be effective immediately upon
the Company’s mailing or transmitting written notice of such termination. For
purposes of sub-clause (iv) above, no act or omission shall be “willful” if such
conduct was in good faith and with a reasonable belief that such act or omission
was in the best interests of the Company.

 

  c. General Release. Employee (or Employee’s estate or other beneficiary) shall
provide FTI with an executed and effective general release (the “Release”) of
all claims arising under this Offer of Employment or arising out of Employee’s
employment relationship with FTI, in a form acceptable to FTI, and such Release
must be executed by the Employee and no longer subject to revocation within
sixty (60) days of the Employee’s final day of employment, as a condition of
receipt of any salary continuation, accelerated vesting of such options or other
equity awards, or continued benefits pursuant to this Section 9. Any amounts
payable pursuant to this Section 9 shall not be paid until the first scheduled
payment date following the date the Release is executed and no longer subject to
revocation, with the first such payment being in an amount equal to the total
amount to which Employee would otherwise have been entitled during the period
following the date of termination if such deferral had not been required;
provided, however, that to the extent that any such payments constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, and the
sixty (60) day period following the Employee’s final day of employment begins in
one taxable year of the Employee and ends in a second taxable year, then such
payment will be made in the second taxable year to the extent necessary to avoid
the adverse tax consequences under Code Section 409A, and, if such payments are
required to be so deferred, the first payment shall be in an amount equal to the
total amount to which Employee would otherwise have been entitled during the
period following the date of termination if such deferral had not been required.

 

  10. Non-Competition Covenants. Recognizing that Employee is receiving
substantial compensation and access to FTI confidential information, Employee
acknowledges that during the Restricted Period (defined below), Employee will
not, directly or indirectly, be employed by (where Employee’s employment would
involve any level of strategic, advisory, technical, creative, sales, or other
similar input), lend money to, invest in, or engage in a Competing Business
(defined below) in any Market Area (defined below). This prohibition includes,
but is not limited to, acting, either singly or jointly or as agent for, or as
an employee of or consultant or independent contractor to, any one or more
persons, firms, entities, or corporations directly or indirectly (as a director,
independent contractor, representative, consultant, member, or otherwise) in
such Competing Business. Notwithstanding the foregoing, (a) Employee may own up
to five percent (5%) of the outstanding capital stock of any corporation or
other entity that is publicly traded, and (b) following the termination of
Employee’s employment hereunder, Employee may provide services as an officer,
consultant, employee, director, partner or otherwise to an entity engaged in
multiple business lines (including a business line that is a Competing Business)
provided that the business line(s) for which Employee provides services is not a
Competing Business.

 

  11. Non-Solicitation Covenants. During the Restricted Period (defined below),
Employee will not, directly or indirectly, whether for Employee or for any other
individual or entity (other than Company), intentionally:

 

  a. solicit business regarding any case or matter about which Employee was
aware during the term of your employment;

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 5 of 11

 

 

  b. solicit any person or entity who is a client of the Company’s business
within a twenty-four (24) month period of time immediately prior to the
termination of Employee’s employment with the Company; or

 

  c. solicit, induce or otherwise attempt to influence any person who the
Company employs or otherwise engages to perform services including, but not
limited to, any employees, independent consultants, engineers, or sales
representatives, or any contractor, subcontractor, supplier, or vendor of the
Company, to leave the employ of or discontinue providing services to the
Company, provided, however, that this restriction will not apply in the case of
any clerical employee of the Company or in the case of any other employee whose
employment with the Company has been terminated for at least one (1) year.

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 6 of 11

 

 

  12. Confidential Information of Company. Employee’s association with Company
under this Offer of Employment has given and will give Employee access to
Confidential Information (defined below) not generally known outside of Company
that may be of value to Company or that has been given to Company in confidence
by third parties. Employee acknowledges and agrees that using, disclosing, or
publishing any Confidential Information in an unauthorized or improper manner
could cause Company substantial loss and damages that could not be readily
calculated and for which no remedy at law would be adequate. Accordingly,
Employee will not at any time, except in performing the duties of Employee’s
employment under this Offer of Employment (or with the prior written consent of
the FTI Board of Directors or Senior Management), directly or indirectly, use,
disclose, or publish any Confidential Information that Employee may learn or
become aware of, or may have learned or have become aware of because of
Employee’s association with Company, or use any such Confidential Information in
a manner that is or may reasonably be likely to be detrimental to the business
of Company. For the purposes hereof, the term “Confidential Information”
includes, without limitation, information not previously disclosed to the public
or to the trade by Company with respect to its or their present or future
business, operations, services, products, research, inventions, discoveries,
drawings, designs, plans, processes, models, technical information, facilities,
methods, trade secrets, copyrights, software, source code, systems, patents,
procedures, manuals, specifications, any other intellectual property,
confidential reports, price lists, pricing formulas, customer lists, financial
information, business plans, lease structure, projections, prospects, or
opportunities or strategies, acquisitions or mergers, advertising or promotions,
personnel matters, legal matters, proposals, response to any request for
proposal, any other confidential and proprietary information, and any other
information not generally known outside Company that may be of value to Company,
but excludes any information already properly in the public domain. Confidential
Information also includes confidential and proprietary information and trade
secrets that third parties entrust to FTI or Company in confidence. Confidential
Information shall not include any information that (i) has been properly
published in a form generally available to the public prior to the date Employee
proposes to disclose or use such information or otherwise is or becomes public
knowledge through legal means without fault by Employee, (ii) is already public
knowledge prior to the signing of this Offer, (iii) was disclosed by the
Employee in the proper performance of the Employee’s duties hereunder, or
(iv) must be disclosed pursuant to applicable law, court order or pursuant to
the request of a governmental authority. Information shall not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination. Employee understands and agrees
that the rights and obligations set forth in this Section will continue
indefinitely and will survive termination of Employee’s employment with Company.

 

  13. Confidential Information of Others. Employee will not use in working for
Company and will not disclose to Company any trade secrets or other information
Employee does not have the right to use or disclose and that Company is not free
to use without liability of any kind. Employee will promptly inform Company in
writing of any patents, copyrights, trademarks, or other proprietary rights
known to Employee that Company may violate because of information provided to it
by Employee.

 

  14.

Property Rights. Employee confirms that all Confidential Information is and must
remain the exclusive property of Company. All business records, business papers,
and business documents kept or created by Employee in the course of Employee’s
employment by Company relating to the business of Company must be and remain the
property of Company. Notwithstanding the foregoing, Employee may retain
Employee’s rolodex, palm pilot or similar

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 7 of 11

 

  device, and solely the personal non-business information stored thereon, to
the extent such device does not contain Confidential Information or other
property belonging to Company (written or otherwise) not otherwise in the public
domain. Employee will not retain copies, excerpts, summaries, or compilations of
the foregoing information and materials following the termination of employment.
The rights and obligations set forth in this Section will survive for a period
of two (2) years following the termination of Employee’s employment with
Company.

 

  15. Intellectual Property.

 

  a. All records, in whatever media, documents, papers, inventions and
notebooks, drawings, designs, technical information, source code, object code,
processes, methods or other copyrightable or otherwise protected works Employee
conceives, creates, makes, invents or discovers or that otherwise relate to any
work Employee performs or performed for Company or that arise from the use or
assistance of Company’s facilities, materials, personnel or Confidential
Information in the course of Employee’s employment (whether or not during usual
working hours), whether conceived, created, discovered, made or invented
individually or jointly with others, will, together with all the worldwide
patent, copyright, trade secret, or other intellectual property rights in all
such works, be and remain the absolute property of Company. Employee irrevocably
and unconditionally waives all rights that may otherwise vest in Employee’s
authorship (on or after the date of employment) in connection with Employee’s
authorship of any such copyrightable works in the course of Employee’s
employment with Company, wherever in the world enforceable. Without limitation,
Employee waives the right to be identified as the author of any such works and
the right not to have any such works subjected to derogatory treatment. Employee
recognizes any such works are “works for hire” of which Company is the author.

 

  b. Subject to Section 15(d), Employee will promptly disclose, grant and assign
ownership to Company for its sole use and benefit any and all ideas, processes,
inventions, discoveries, improvements, technical information, and copyrightable
works (whether patentable or not) that Employee develops, acquires, conceives or
reduces to practice (whether or not during usual working hours) while employed
by Company. Subject to Section 15(d), Employee will promptly disclose and hereby
grants and assigns ownership to Company of all patent applications, letters
patent, utility and design patents, copyrights and reissues thereof, or any
foreign equivalents thereof, that may at any time be filed or granted for or
upon any such invention, improvement, or information. In connection therewith:

 

  i. Employee will, without charge but at Company’s expense, promptly execute
and deliver such applications, assignments, descriptions and other instruments
as Company may consider reasonable, necessary or proper to vest title to any
such inventions, discoveries, improvements, technical information, patent
applications, patents, copyrightable work or reissues thereof in Company and to
enable it to obtain and maintain the entire worldwide right and title thereto;
and

 

  ii. Employee will provide to Company at its expense all such assistance as
Company may reasonably require in the prosecution of applications for such
patents, copyrights or reissues thereof, in the prosecution or defense of
interferences that may be declared involving any such applications, patents

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 8 of 11

 

  or copyrights and in any litigation in which Company may be involved relating
to any such patents, inventions, discoveries, improvements, technical
information or copyrightable works or reissues thereof. Company will reimburse
Employee for reasonable out-of-pocket expenses incurred and pay Employee
reasonable compensation (at a rate not less than the last prevailing fixed
compensation rate received by the Employee during Employee’s employment
hereunder) for Employee’s time if Company no longer employs Employee.

 

  c. To the extent, if any, that Employee owns rights to works, inventions,
discoveries, proprietary information, and copyrighted or copyrightable works, or
other forms of intellectual property that are incorporated in the work product
Employee creates for Company, Employee agrees that Company will have an
unrestricted, nonexclusive, royalty-free, perpetual, transferable license to
make, use, sell, offer for sale, and sublicense such works and property in
whatever form, and Employee hereby grants such license to Company.

 

  d. Notwithstanding the foregoing, this Section 15 (relating to records,
documents, papers, inventions, notebooks, source code, object code, processes,
methods, patent applications, letters patent, processes, inventions,
discoveries, improvements, technical information, ideas, copyrightable works,
copyrights and reissues thereof, and other intellectual property described
above, together with any foreign equivalents thereof (each, an “IP Asset”)
)shall not apply to any IP Asset for which no equipment, supplies, facility or
trade secret information of Company (including any of its predecessors) was used
and that was developed entirely on Employee’s own time, unless (a) the IP Asset
relates (i) directly to the business of Company, or (ii) Company’s actual or
anticipated research or development, or (b) the IP Asset results from any work
Employee performed as an employee of Company.

 

  16. Definitions. For purposes of Sections 10 through 15, the following terms
shall have the meaning set forth below:

 

  a. Restricted Period. For purposes hereof, the term “Restricted Period” means
the period beginning on the date of the signing of this offer and ending on the
date that is twelve months from employee’s date of termination. Notwithstanding
the foregoing, the Restricted Period will terminate immediately upon the breach
by the Company of its obligations under this Offer of Employment. The duration
of the Restricted Period will be extended by the amount of any and all periods
that Employee violates the covenants of any of Sections 10 and 11.

 

  b. Salary Continuation Period. Twelve months

 

  c. Competing Business. For the purposes hereof, the term Competing Business
means any consulting practice in the area of financial restructuring, forensic
and litigation consulting, economic consulting, health care consulting,
strategic communications, and electronic discovery or any other line of business
that compete with the Company or its successors, assigns, predecessors,
affiliates or subsidiaries (collectively, the “Company Group”), but only to the
extent that the Company Group either engaged in such areas or lines of business
during Employee’s period of employment or Employee had knowledge prior to
termination of his employment with the Company Group that the Company Group
intended to or contemplated entering such areas or lines of business.

 

  d. Market Area. For purposes hereof, the term “Market Area” means the area
within a 50 mile radius of any location in which Company has an office.

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 9 of 11

 

 

  17. Enforceability. If any of the provisions of Sections 10 through 15 are
ever deemed to exceed the time, geographic area, or activity limitations the law
permits, the limitations will be reduced to the maximum permissible limitation,
and Employee and Company authorize a court or arbitrator having jurisdiction to
reform the provisions to the maximum time, geographic area, or activity
limitations the law permits; provided, however, that such reductions apply only
with respect to the operation of such provision in the particular jurisdiction
in which such adjudication is made.

 

  18. Remedies. Without limiting the remedies available to the parties, each
party acknowledges that a breach of any of the covenants in Sections 10 through
15 may result in material irreparable injury to Company for which there is no
adequate remedy at law, and that it will not be possible to measure damages for
such injuries precisely. The parties agree that, if there is a breach or
threatened breach of such covenants, Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Employee from engaging in prohibited activities or such other relief
as may be required to specifically enforce any of said covenants. Each party
agrees that all remedies expressly provided for in this Offer of Employment are
cumulative of any and all other remedies now existing at law or in equity. In
addition to the remedies provided herein, the parties will be entitled to avail
themselves of all such other remedies as may now or hereafter exist at law or in
equity for compensation, and for the specific enforcement of the covenants
contained in Sections 11 through 16. Resorting to any remedy provided for in
this Section or provided for by law will not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies, or preclude a
recovery of monetary damages and compensation.

 

  19. Employment at Will. You will be an employee-at-will. Employment may be
terminated by either party for any reason at any time, with or without cause.

 

  20. Section 409A Compliance.

 

  a. General. If Employee notifies the Company (with specificity as to the
reason therefor) that Employee believes that any provision of this Offer Letter
(or of any award of compensation or benefits) would cause Employee to incur any
additional tax or interest under Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and the Company concurs with such belief or the Company (without
any obligation whatsoever to do so) independently makes such determination, the
Company shall, with the consent of Employee, reform such provision to attempt to
comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

  b.

“Separation from Service”; “Specified Employee”; Six-Month Delay. A termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Offer Letter providing for the payment of any amounts or benefits upon
or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 10 of 11

 

  Offer Letter, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.” If Employee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Employee, and (ii) the date of Employee’s death.
Upon the expiration of such six-month delay period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to Employee in a lump sum, and any remaining payments and benefits
due under this Offer Letter shall be paid or provided in accordance with the
normal payment dates specified for them herein.

 

  c. Reimbursement of Expenses. Notwithstanding anything to the contrary in this
Offer Letter, with respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, Employee, as specified under this Offer Letter, the
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made no later than the end of the taxable year after the taxable year in
which such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

  d. Installment Payments; Specified Payment Periods. For purposes of Code
Section 409A, the right to a series of installment payments under this Offer
Letter shall be treated as a right to a series of separate payments. Whenever a
payment under this Offer Letter specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

  e. Change in Control Definition. Notwithstanding anything to the contrary in
this Offer Letter, for purposes of the payment of any deferred compensation
hereunder, an event shall not be considered to be a “Change in Control”
hereunder unless such event is also a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Code Section 409A.

 

  21. Indemnification and Liability Insurance. The Company shall indemnify
Employee to the fullest extent permitted by applicable law and the Company’s
by-laws with regard to Employee’s action (or inactions) on behalf of the Company
in his capacity as an officer, with advancement of legal fees and other expenses
on a current basis to the fullest extent permitted by law. The Company shall
cover Employee under professional and other appropriate liability insurance
policies both during and, while any potential liability exists, after
termination of employment; provided that the amount and extent of such coverage
shall be at least as great and extensive as such coverage on the Company’s other
senior executives and its directors.

 

  22. Governing Law. The Offer of Employment will be governed by the laws of the
state of Maryland, without regard to any conflict of laws provisions.

 

LOGO [g767147178.jpg]



--------------------------------------------------------------------------------

 

p. 11 of 11

 

This offer is contingent upon your: (1) fully disclosing to FTI the terms of any
prior or existing employment contracts and any limitations on your employment
with FTI, (2) stating that you have not breached any such obligation, whether
expressed or implied, (3) agreeing that if such obligations do exist, you will
not knowingly or willfully violate any such terms or limitations so long as they
remain in force, and (4) stating that notwithstanding any other obligation
binding on you, that you are available to start work with FTI on the agreed upon
date.

We think you will find FTI Consulting a challenging and rewarding place to work
and look forward to your favorable response to our offer. If you have any
questions regarding group benefits or human resources related issues, please
feel free to contact me at (254)848-4084.

Sincerely,

/s/ Suzanne Alexander

Suzanne Alexander

VP, Global Human Resources

Enclosures

I hereby accept the terms of this letter as outlined above.

 

/s/ David Johnson

  

7/15/2014

David Johnson

   Date

 

LOGO [g767147178.jpg]